Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art discloses binder combositions including polymers having block sections of aromatic vinyl monomer; especially binder compositions comprising block styrene-butadiene particles.  See, e.g., U.S. Patent Application Publication Nos. 2017/0012280 and 2017/0317352.  The prior art further discloses including acid groups in polymer compositions having aromatic vinyl repeat units as a means of controlling the degree of swelling of the particles.  U.S. Patent Application publication No. 2017/0309916.  Moreover, the prior art includes combining styrene-butadiene copolymer particles with additional polymers that do not have a vinyl aromatic monomer content where the surface acid content of that additional particle is controlled.  See., e.g. U.S. Patent Application Publication No. 2016/0036055.  However, nothing in the prior art suggests controlling the amount of surface acid content in polymer particles having a aromatic vinyl monomeric block to range from 0.05 to 0.8 mmol/g.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727